Opinion issued November 7, 2017




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-17-00500-CV
                             ———————————
TONYA BAUER, INDIVIDUALLY AND AS GUARDIAN OF THE PERSON
AND ESTATE OF EMILY BAUER, AN INCAPACITATED PERSON, AND
                WILLIAM BRYANT, Appellants
                                          V.
                       PHILLIPS 66 COMPANY, Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                      Trial Court Case No. 2014-71024-A


                           MEMORANDUM OPINION

      Appellants, Tonya Bauer, Individually and as Guardian of the Person and

Estate of Emily Bauer, an Incapacitated Person, and William Bryant, have failed to

timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a)
(governing failure of appellant to file brief). After being notified that this appeal

was subject to dismissal, appellants did not respond. See TEX. R. APP. P. 38.8(a)(1)

(authorizing dismissal for failure to file brief); 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Caughey.




                                          2